                       IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF OKLAHOMA

CHELSEA KIRK,                                  )
                                               )
                    Plaintiff,                 )
                                               )
vs.                                            )         Case No. CIV-18-1153-D
                                               )
1568-DEACONESS PHYSICIAN CLINICS,              )
et al.,                                        )
                                               )
                    Defendants.                )


                                         ORDER

      Defendants’ Joint Motion to Dismiss [Doc. No. 3] is moot due to Plaintiff’s filing

of the Amended Complaint as authorized by Fed. R. Civ. P. 15(a)(1)(B). See Davis v.

TXO Prod. Corp., 929 F.2d 1515, 1517 (10th Cir. 1991) (amended pleading “supersedes

the original and renders it of no legal effect”) (internal quotation omitted); see also

Predator Int’l, Inc. v. Gamo Outdoor USA, Inc., 793 F.3d 1177, 1180-81 (10th Cir. 2015);

Mink v. Suthers, 482 F.3d 1244, 1254 (10th Cir. 2007).

      IT IS THEREFORE ORDERED that Defendants’ Joint Motion to Dismiss [Doc.

No. 3] is DENIED without prejudice to resubmission, if appropriate, in response to the

Amended Complaint.

      IT IS SO ORDERED this 7th day of December 2018.
